Case 5:21-cv-01137-DEW-MLH Document 6 Filed 05/21/21 Page 1 of 1 PageID #: 23




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

HENRY HUNTER ET AL CIVIL ACTION NO. 21 -cv- 1137

VERSUS JUDGE WALTER

RODNEY CHRISTIAN ET AL MAGISTRATE JUDGE HORNSBY


                                    JUDGMENT

        For the reasons assigned in the Report and Recommendation of the Magistrate Judge


previously filed herein, and having thoroughly reviewed the record, no written objections

having been filed, and concurring with the findings of the Magistrate Judge under the


applicable law;

        IT IS ORDERED that Plaintiffs' complaint is DISMISSED WITH PREJUDICE

because it is untimely.


        THUS DONE AND SIGNED at Shrevepoi^ouisiana, this the 20th day of May,

2021.



                                                   DONALD E. WALTER
                                              UNltED STATES DISTRICT JUDGE
